   Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 1 of 28




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM L. BURRELL, JR., et al., :
                                 :
          Plaintiffs,            :
                                 :
    v.                           :     No. 3:14-cv-1891-RDM
                                 :
LACKAWANNA RECYCLING             :     Honorable Robert D. Mariani
CENTER, INC., et al.,            :
                                 :
          Defendants,            :     (Electronically Filed)

            BRIEF IN SUPPORT OF MOTION TO DISMISS
           BY LACKAWANNA RECYCLING CENTER, INC.




David R. Overstreet                  Jeffrey Belardi
Pa. Id. No. 68950                    Pa. Id. No. 71826
Christopher R. Nestor                Belardi Law Offices
Pa. Id. No. 82400                    TekRidge Center
Overstreet & Nestor, LLC             50 Alberigi Drive, Suite 114
461 Cochran Road, Box 237            Jessup, PA 18434
Pittsburgh, PA 15228                 (570) 342-4555
(717) 645-1861                       jeff@belardilegal.com
david.overstreet@palawgroup.com
christopher.nestor@palawgroup.com
                                                           March 31, 2020
       Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 2 of 28




                             TABLE OF CONTENTS

I.      PROCEDURAL HISTORY                                                   1

II.     STATEMENT OF FACTS                                                   2

III.    STATEMENT OF QUESTIONS INVOLVED                                      2

IV.     ARGUMENT                                                             3

        A.    Legal Standard for Dismissal                                   3

        B.    Count I Against LRCI Should Be Dismissed                       4

              1.    The TVPA does not confer on prisoners a right to
                    Participate in work-release programs                     5

              2.    LRCI Is Not A Proper Defendant Under the TVPA            7

                    a.    LRCI is not a “perpetrator”                        8

                    b.    LRCI did not knowingly benefit from a “venture”
                          that LRCI knew or should have known has
                          engaged in violation of the TVPA                   10

        C.    Count III Against LRCI Should Be Dismissed                     11

              1.    Plaintiffs are not “employees”                           12

              2.    LRCI was not Plaintiffs’ employer and Plaintiffs’ were
                    not its employees                                        15

              3.    The FLSA claim is time-barred as to Plaintiffs Burrell
                    and Huzzard                                              16

        D.    Count VI Against LRCI Should Be Dismissed                      17

              1.    Plaintiffs have not alleged racketeering activity        18



                                          i
     Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 3 of 28




            2.    Plaintiffs have not alleged that LRCI engaged in
                  racketeering activity                                    18

      E.    Count IV Against LRCI Should Be Dismissed                      19

      F.    Count V Against LRCI Should Be Dismissed                       20

      G.    Count VII Against LRCI Should Be Dismissed                     21

V.    CONCLUSION                                                           22




                                       ii
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 4 of 28




                          TABLE OF AUTHORITIES

                                  Federal Cases

Burrell v. Loungo, 750 Fed. Appx. 149 (3d Cir. 2018)                         6, 9
Camiolo v. State Farm Fire & Cas. Co., 334 F.3d 345 (3d Cir. 2003)            18
Connelly v. Lane Constr. Corp., 809 F.3d 780 (3d Cir. 2016)                    3
Dolan v. PHL Variable Ins. Co., 2016 U.S. Dist. LEXIS 161414
(M.D. Pa. Nov. 22, 2016)                                                     4, 8
Hale v. State of Ariz., 993 F.2d 1387 (9th Cir. 1993)                         13
In re Enterprise Rent-A-Car, 683 F.3d 462 (3d Cir. 2012)                      15
In re Ins. Brokerage Antitrust Litig., 618 F.3d 300 (3d Cir. 2010)            18
M.A. v. Wyndham Hotels & Resorts, Inc., 2019 U.S. Dist. LEXIS 173675
(S.D. Ohio. Oct. 7, 2019)                                                     11
Martinez v. Fed. Corr. Inst., 2019 U.S. Dist. LEXIS 193325
(C.D. Cal. Sept. 25, 2019)                                                     6
McMaster v. Minnesota, 30 F.3d 976 (8th Cir. 1994)                         13, 14
Mills v. Ethicon, Inc., 406 F.Supp.3d 363 (D.N.J. 2019)                      4, 8
Razak v. Uber Techs., Inc., 2016 U.S. Dist. LEXIS 139668
(E.D. Pa. Oct. 7, 2016)                                                       20
Robinson v. Johnson, 313 F.3d 128 (3d Cir. 2002)                              16
Sicklesmith v. Hershey Entm’t & Resorts Co., 2020 U.S. Dist. LEXIS 32042
(M.D. Pa. Feb. 25, 2020)                                                      20
Stone v. Troy Constr., LLC, 935 F.3d 141 (3d Cir. 2019)                    16, 17
Thompson v. Real Estate Mortg. Network, 748 F.3d 142 (3d Cir. 2014)           12
Tourscher v. McCullough, 184 F.3d 236 (3d Cir. 1999)                          13
USTAAD Systems, Inc. v. iCAP International Corp.,
2010 U.S. Dist. LEXIS 71607 (M.D. Pa. July 6, 2010)                           21
Vanskike v. Peters, 974 F.2d 806 (7th Cir. 1992)                              13
Walden v. Nevada, 945 F.3d 1088 (9th Cir. 2019)                               13
Wilkerson v. Samuels, 524 F. App’x 776 (3d Cir. 2013)                         13


                                         iii
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 5 of 28




                                   State Cases

Oberneder v. Link Computer Corp., 696 A.2d 148 (Pa. 1997)                  21
Rhoads v. Lancaster Parking Auth., 520 A.2d 122 (Pa. 1987)                 14
Roethlein v. Portnoff Law Assocs., Ltd., 81 A.3d 816 (Pa. 2013)            21

                            Federal Statutes & Rules

18 U.S.C. § 1589                                                      passim
18 U.S.C. § 1595                                                  7, 8, 10, 11
18 U.S.C. §§ 1961 et seq                                                    2
18 U.S.C. § 1962                                                           17
29 U.S.C. §§ 201 et seq                                                     2
29 U.S.C. § 203                                                            12
29 U.S.C. § 206                                                            12
29 U.S.C. § 255                                                            16
29 U.S.C. § 256                                                            17
Fed. R. Civ. P. 12(b)(6)                                                3, 16
Fed. R. Civ. P. 8(a)                                                      4, 8

                                 State Statutes

43 P.S. §§ 260.1 et seq                                                    20
43 P.S. § 260.9a                                                           20
43 P.S. § 333.103                                                     19, 20
43 P.S. § 333.104                                                          19

                               Other Authorities

Victims of Trafficking and Violence Protection Act of 2000,
Pub. L. No. 106-386, § 102(a), 114 Stat. 1464, 1466                         5
H.R. Rep. No. 106-939, at 101 (2000) (Conf. Rep.)                           5



                                        iv
     Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 6 of 28




      Defendant, Lackawanna Recycling Center, Inc. (“LRCI”), pursuant to Local

Rule 7.8, submits this brief in support of its motion to dismiss Plaintiffs’ second

amended complaint in its entirety, as it pertains to LRCI.

I.    PROCEDURAL HISTORY

      Pertinent here, this case was initially filed as a pro se individual matter by

Plaintiff Burrell in 2014. Doc. 1. On December 19, 2014 Plaintiff filed an amended

pro se complaint. Doc. 11. On February 23, 2017, the Court dismissed Plaintiff’s

amended complaint, prior to service, for failure to state a claim upon which relief

can be granted. Doc. 44. Plaintiff appealed this dismissal to the Third Circuit and,

on September 12, 2018, the Third Circuit vacated, in part, this Court’s judgment and

remanded the case to this Court for further proceedings, finding, in an unpublished

opinion, that Plaintiff should be permitted to amend his complaint and pursue certain

claims. Doc. 57.

      On December 4, 2019, the Court granted Plaintiff Burrell conditional leave to

file a second amended complaint, which added proposed Plaintiffs Huzzard and

Stuckey. Doc. 76. On December 16, 2019, the operative second amended complaint

was filed by Plaintiffs as a class and collective action. Doc. 77. LRCI, on March

17, 2020, filed its motion to dismiss, Doc. 101, in accordance with the deadline to

respond established by the Court’s February 7, 2020 order. Doc. 93.




                                         1
       Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 7 of 28




II.     STATEMENT OF FACTS

        With respect to LRCI, the well-pleaded factual allegations in the second

amended complaint are limited to: (a) LRCI is a corporation; (b) since at least 2005,

and continuing to present, LRCI operates the Lackawanna Recycling Center

(“Center”) pursuant to an Operating Agreement with the Lackawanna County Solid

Waste Management Authority (“Authority”); (c) the Operating Agreement, which

Plaintiffs selectively quote from, but neglect to attach to their complaint, contains

the terms of the relationship between LRCI and the Authority; (d) LRCI, as the

operator of the Center, exercises control over the day-to-day “conditions” of

Plaintiffs’ work; (e) Plaintiffs’ work at the Center reduced the Center’s operating

costs, benefiting LRCI; and (f) the Plaintiffs worked at the Center under an

arrangement between the Plaintiffs and the staff of the prison where Plaintiffs were

serving lawful sentences. Doc. 77 at ¶¶ 10, 121-144, 183, 191.

III.    STATEMENT OF QUESTIONS INVOLVED

        Plaintiffs, on behalf of themselves and a purported class and collective as

described in their second amended complaint, assert federal claims against LRCI

under the Trafficking Victims Protection Act (“TVPA”), 18 U.S.C. § 1589 (Count

I), the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (Count III), the Racketeer

Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961 et seq.

(Count VI), and state-law claims for alleged violations of the Pennsylvania


                                         2
      Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 8 of 28




Minimum Wage Act (Count IV), the Pennsylvania Wage Payment and Collection

Act (Count V), and for unjust enrichment (Count VII). Doc. 77.

       The question presented by LRCI’s motion to dismiss is whether the Court

should dismiss Plaintiffs’ second amended complaint in its entirety, as it pertains to

LRCI, for failure state claims against LRCI upon which relief can be granted.

IV.    ARGUMENT

       A.    Legal Standard for Dismissal.

       Rule 12(b)(6) provides for the dismissal of a complaint, in whole or in part,

for failure to state a claim upon which relief can be granted. See Fed. R. Civ. P.

12(b)(6). A Rule 12(b)(6) motion tests the sufficiency of the complaint in light facts

properly alleged in accordance with the pleading requirements of Rule 8(a). See

Connelly v. Lane Constr. Corp., 809 F.3d 780, 786 (3d Cir. 2016). To survive such

a motion, a complaint must allege facts sufficient to state a plausible, not merely

possible, claim. Id. A claim is plausible only where the complaint contains factual

allegations that permit the court to draw the reasonable inference that the moving

defendant is liable for the misconduct alleged. Id.

       When considering a Rule 12(b)(6) motion, a court takes three steps. First, it

identifies the elements necessary to state each claim asserted against the moving

defendant.   See Connelly, 809 F.3d at 787.        Second, it identifies the factual

allegations pertinent to the moving defendant, but in doing so, it disregards


                                          3
       Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 9 of 28




conclusory and other improperly pled allegations, such as legal conclusions, boiler

plate recitations of the elements of a claim and other vague allegations, that are not

entitled to the presumption of truth. Id. In this regard, “group pleading” i.e.,

allegations lumping unspecified defendants together without setting forth what the

moving defendant is alleged to have done, are insufficient under Rule 8(a) and

should be disregarded. Dolan v. PHL Variable Ins. Co., 2016 U.S. Dist. LEXIS

161414, at *21-*22 (M.D. Pa. Nov. 22, 2016); see also Mills v. Ethicon, Inc., 406

F.Supp.3d 363, 386-87 (D.N.J. 2019). Third, with respect to the remaining well-

pleaded factual allegations, the court accepts those allegations as true and “determine

whether they plausibly give rise to an entitlement to relief.” Connelly, 809 F.3d at

787.

        B.    Count I Against LRCI Should Be Dismissed.

        Count I of Plaintiffs’ second amended complaint asserts a TVPA claim for

damages against all Defendants, alleging the illegal use of incarcerated civil

contemnors as forced labor at the Center. Doc. 77 at ¶¶ 202-207. The gist of

Plaintiffs’ TVPA claim is that in order to “qualify” for the work-release program,

Plaintiffs were required by prison “staff,” or by the “court,” to first work at the

Center. Doc. 77 at ¶¶ 30, 66, 87.




                                          4
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 10 of 28




            1.     The TVPA does not confer on prisoners a right to participate
                   in work-release programs.

      The TVPA claims must be dismissed, as to LRCI and all Defendants, because

allegedly requiring otherwise lawfully incarcerated prisoners to “qualify” for work-

release programs by first working at the Center as a precondition to accessing such

programs is not violation of the TVPA, which is a criminal statute prohibiting the

procurement of forced labor.

      Congress enacted the TVPA as part of the Victims of Trafficking and

Violence Protection Act of 2000 “to combat trafficking in persons, a contemporary

manifestation of slavery whose victims are predominantly women and children, to

ensure just and effective punishment of traffickers, and to protect their victims.”

Victims of Trafficking and Violence Protection Act of 2000, Pub. L. No. 106-386,

§ 102(a), 114 Stat. 1464, 1466 (codified at 22 U.S.C. § 7101). Congress supported

that purpose with 24 legislative findings, all of which focus on human trafficking

and involuntary servitude. Id. § 102(b), 114 Stat. at 1466-69. And the legislative

history indicates that Section 1589 in particular was “intended to address the

increasingly subtle methods of traffickers who place their victims in modern-day

slavery.” H.R. Rep. No. 106-939, at 101 (2000) (Conf. Rep.).

      The TVPA does not, and never was intended to, guarantee prisoners

unconditional access to prison work-release programs. That is, the TVPA does not

confer on prisoners a right to shorten an otherwise lawful prison sentence by
                                         5
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 11 of 28




participating in a work-release program. Stated even more generally, requiring a

prisoner to serve out his full, lawfully-imposed sentence if he chooses not to meet

the work requirements upon which access to a work-release program is conditioned

does amount to creating slave labor for which prison officials themselves can be sent

to prison for up to 20 years. See Martinez v. Fed. Corr. Inst., 2019 U.S. Dist. LEXIS

193325, at *13-*14 (C.D. Cal. Sept. 25, 2019), adopted by, Martinez v. Fed. Corr.

Inst., 2019 U.S. Dist. LEXIS 193345 (C.D. Cal. Nov. 4, 2019) (rejecting prisoner’s

claim that being forced into prison work assignment violates federal criminal laws

prohibiting peonage, slavery, and trafficking in persons, particularly 18 U.S.C. §

1589).

      Through this statute, moreover, Congress intended to reach cases in which

persons are held in a condition of servitude through nonviolent coercion, as well as

through physical or legal coercion. See Burrell v. Loungo, 750 Fed. Appx. 149, 160

(3d Cir. 2018). Here, as alleged by their second amended complaint, Plaintiffs had

a sufficient “choice” so that any alleged coercion to work in the Center did not

convert that work into involuntary servitude. Doc. 77 at ¶¶ 29, 36, 64, 67, 86, 88,

151, 177. Victims of “forced labor” are coerced to work against their will because

of serious harm or threat of serious harm. See 18 U.S.C. § 1589(a). Plaintiffs have

not been coerced to provide labor or services at the Center. On the contrary, even if

Plaintiffs wanted to “qualify” for work release or otherwise access the work-release


                                         6
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 12 of 28




program as alleged, Plaintiffs could have voluntarily chosen not to do so, because of

Defendants’ alleged scheme or otherwise. Doc. 77 at ¶¶ 29, 36, 64, 67, 86, 88, 151,

177. By definition of “forced labor,” Plaintiffs have not been coerced into working

against their will and have, therefore, failed to state a claim under the TVPA.

      For these threshold reasons, Count I should be dismissed as to LRCI.

             2.     LRCI Is Not A Proper Defendant Under the TVPA.

      Independent of the foregoing, the TVPA claims against LRCI must be

dismissed because Plaintiffs have not properly alleged that LRCI was either a

“perpetrator,” or knowing beneficiary of, the alleged violations of the TVPA. 18

U.S.C. § 1595(a).

      Pertinent here, the TVPA prohibits knowingly “obtain[ing] the labor or

services of a person” by any one of, or combination of, the following means:

      (1) by means of force, threats of force, physical restraint, or threats of
      physical restraint to that person or another person;

      (2) by means of serious harm or threats of serious harm to that person
      or another person;

      (3) by means of the abuse or threatened abuse of law or legal process;
      or

      (4) by means of any scheme, plan, or pattern intended to cause the
      person to believe that, if that person did not perform such labor or
      services, that person or another person would suffer serious harm or
      physical restraint.




                                          7
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 13 of 28




18 U.S.C. § 1589(a). The TVPA further prohibits knowingly benefiting “financially

or by receiving anything of value, from participation in a venture which has engaged

in the providing or obtaining of labor or services by any of the means described in

subsection (a), knowing or in reckless disregard of the fact that the venture has

engaged in the providing or obtaining of labor or services by any of such means . . .

.” 18 U.S.C. § 1589(b).

      Section 1595(a), in turn, provides that civil actions under the TVPA may be

brought against “perpetrators” and against those that benefit from a “venture” that

the defendant “knew or should have known has engaged in violation of this chapter.”

18 U.S.C. § 1595. Plaintiffs, by their second amended complaint, when read in light

of the applicable pleading requirements, have not properly alleged that LRCI falls

into either of these categories.

                    a.     LRCI is not a “perpetrator.”

      Plaintiffs’ alleged violations of Section 1589 are pleaded against the

“Defendants” collectively, without any attempt to set forth what each particular

Defendant is alleged to have done to violate its provisions. Doc. 77 at ¶¶ 202-207.

This lumping together of Defendants by Plaintiffs fails to satisfy notice pleading

rules because it does not place Defendants on notice of the claims against each of

them. See Fed. R. Civ. P. (8)(a); Mills and Dolan, supra.




                                         8
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 14 of 28




      Regardless, as to LRCI, Plaintiffs do not allege, and do not allege any facts

that would support an allegation or inference, that LRCI knowingly obtained the

labor of Plaintiffs (irrespective of Section 1589’s prohibited means). See Section II.,

supra. For this reason, Count I should be dismissed as to LRCI.

       Additionally, even if Plaintiffs had pleaded that LRCI knowingly obtained

Plaintiffs’ labor, they fail to state a claim pursuant to 18 U.S.C. § 1589(1) because

Plaintiffs fail to alleged that LRCI obtained such labor through “threats of continued

physical restraint” (Doc. 77 at ¶ 204). The alleged forced labor was an opportunity

presented to Plaintiffs by prison officials, not by LRCI, and only after Plaintiffs had

already been lawfully sentenced to such “physical restraint” – i.e., Plaintiffs were

physically restrained in prison because they were sentenced by lawful state court

process to serve time in prison for contempt, and not because of any threat of

continued physical restraint by LRCI. Any “physical restraint” suffered by Plaintiffs

was not caused by LRCI. As civil contemnors, Plaintiffs were physically restrained

by lawful state court process, not by any acts of LRCI, and could release themselves

from such restraint compliance with some condition. Plaintiffs, as civil contemnors,

“carr[ied] the keys of [their] prison in [their] own pockets.” Burrell, 750 F. App’x at

159 (citing Turner v. Rogers, 564 U.S. 431, 441-42 (2011)).

      Plaintiffs, likewise, fail to state a claim pursuant to 18 U.S.C. § 1589(3)

because Plaintiffs were neither compelled nor coerced to work at the Center by any


                                          9
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 15 of 28




“abuse of law and/or legal process” (Doc. 77 at ¶ 205) by LRCI. Instead, Plaintiffs

were presented with the option to work there by prison officials, not by LRCI, and

only after they had already been sentenced by lawful state court process to serve

time in prison for contempt.

      Similarly, Plaintiffs fail to state a claim pursuant to 18 U.S.C. § 1589(4)

because LRCI could not have obtained the labor or services of Plaintiffs by causing

Plaintiffs to believe that if they did not provide the labor or services that they would

suffer continued physical restraint (Doc. 77 at ¶ 206). Again, because the alleged

forced labor was an opportunity presented to Plaintiffs by prison officials, not by

LRCI, and only after Plaintiffs had already been lawfully sentenced to such

“physical restraint” – i.e., Plaintiffs were physically restrained in prison because they

were sentenced by lawful state court process to serve time in prison for contempt,

and not because of any threat of continued physical restraint by LRCI.

                    b.     LRCI did not knowingly benefit from a “venture”
                           that LRCI knew or should have known has engaged in
                           violation of the TVPA.

      The requirements for liability under § 1595(a) on a “beneficiary” theory can

be stated as follows: (1) the person or entity must “knowingly benefit[], financially

or by receiving anything of value,” (2) from participating in a venture, (3) that the

“person knew or should have known has engaged in an act in violation of this




                                           10
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 16 of 28




chapter.” 18 U.S.C. § 1595(a). See also M.A. v. Wyndham Hotels & Resorts, Inc.,

2019 U.S. Dist. LEXIS 173675 (S.D. Ohio. Oct. 7, 2019).

      Here, and again, the gist of Plaintiffs’ TVPA claim is that in order to “qualify”

for the work-release program, Plaintiffs were required by prison “staff,” or by the

“court,” to first work at the Center, a recycling center owned and operated by the

Authority. Doc. 77 at ¶¶ 30, 66, 87. There is no allegation by Plaintiffs that the

foregoing constitutes a “venture” for purposes of the TVPA. But even if considered

a “venture” under the TVPA, there are no facts alleged that would support an

allegation or inference by Plaintiffs that LRCI participated in the alleged venture,

knowingly benefited, financially or by receiving anything of value, from

participating in the alleged venture, or knew or should have known that the alleged

venture has engaged in an act in violation of the TVPA. See Section II, supra.

      Count I, for all of the foregoing reasons, fails to state a claim for which relief

can be granted as to LRCI and should be dismissed as to LRCI.

      C.    Count III Against LRCI Should Be Dismissed.

      Count III of Plaintiffs’ second amended complaint asserts a FLSA claim

alleging that LRCI (and certain other Defendants) failed to pay Plaintiffs required

minimum wages under the FLSA. Doc. 77 at ¶¶ 213-227.

      To survive a motion to dismiss their FLSA claim, Plaintiffs’ must plausibly

plead a prima facie case, alleging: (1) an actionable employer-employee


                                          11
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 17 of 28




relationship; (2) engagement in commerce or in the production of goods for

commerce by either the employee or the employer; and (3) the employer’s failure to

pay the employee, as alleged here, the federal minimum wage. See Thompson v.

Real Estate Mortg. Network, 748 F.3d 142, 147-148 (3d Cir. 2014).

      Plaintiffs allege that Defendant LRCI, and certain other named Defendants,

“jointly ‘employed’” Plaintiffs as “employees”. Doc. 77 at ¶ 215.

             1.    Plaintiffs are not “employees”.

      As a threshold matter, Plaintiffs, who were lawfully incarcerated at the time

of the alleged FLSA violations, were not “employees” covered by the minimum

wage provision of the FLSA and their FLSA minimum wage claim fails as a matter

of law.

      The FLSA provides that “[e]very employer shall pay to each of his

employees” not less than the minimum wage. 29 U.S.C. § 206(a). An “employee”

is defined as “any individual employed by an employer,” 29 U.S.C. § 203(e)(1); and

“employer” is defined as “any person acting directly or indirectly in the interest of

an employer in relation to an employee” 29 U.S.C. § 203(d). “When determining

whether someone is an employee under the FLSA, the economic reality rather than

the technical concepts is to be the test of employment.” Thompson v. Real Estate

Mortg. Network, 748 F.3d 142, 148 (3d Cir. 2014).




                                         12
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 18 of 28




      Based on the plain language of the FLSA, prisoners are not employees.

Regardless, in applying the economic-reality test to work done by prisoners during

their incarceration courts have found that, in most situations, prisoners are not

protected by the provisions of the FLSA. See, e.g., Wilkerson v. Samuels, 524 F.

App’x 776, 779 (3d Cir. 2013) (prisoner is not employee under the FLSA because

relationship is not one of employment but arises out of prisoner’s status as inmate);

Tourscher v. McCullough, 184 F.3d 236, 243 (3d Cir. 1999); McMaster v.

Minnesota, 30 F.3d 976, 978 (8th Cir. 1994); Vanskike v. Peters, 974 F.2d 806, 809

(7th Cir. 1992). That is because, in sum, the economic reality of the relationship

between “a prison and a prisoner” is “penological, not pecuniary.” Hale v. State of

Ariz., 993 F.2d 1387, 1395 (9th Cir. 1993), overruled in part on other grounds,

Walden v. Nevada, 945 F.3d 1088 (9th Cir. 2019).

      In McMaster, the Eighth Circuit Court of Appeals held that the prisoner

plaintiffs were not “employees” within the meaning of the FLSA where they were

assigned to work as part of their sentences and where their work was “for the primary

purposes of training, rehabilitation and reduction of idleness.” McMaster, 30 F.3d

at 980. The court stated “the relationship between the plaintiffs and the state [was]

not an employment relationship, but a custodial [one] in which the FLSA does not

apply.” Id.




                                         13
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 19 of 28




      Plaintiffs allege that in order to “qualify” for work release, they were required

by prison “staff,” or by the “court,” to first work at the Center, a recycling center

owned and operated by the Authority. Doc. 77 at ¶¶ 30, 66, 87; Exhibit A (Operating

Agreement) at 1, 2 (the “Authority owns and operates [the Center]” and “retain[s]s

all financial and operational control of [the Center]). 1 Plaintiffs have not alleged any

facts suggesting that their relationship with prison “staff” or the “court” was

anything but custodial – i.e., penological, not pecuniary. Accordingly, Plaintiffs’

case falls within those cases holding that prisoner plaintiffs are not “employees”

within the meaning of the FLSA where they are assigned to work as part of their

sentences and where their work is “for the primary purposes of training,

rehabilitation and reduction of idleness.” McMaster, 30 F.3d at 980. Thus, as

pleaded, Plaintiffs’ second amended complaint fails to state a claim upon which

relief may be granted.




1
      A true and correct copy of the Operating Agreement, identified and pleaded
by Plaintiffs, see Doc. 77 at ¶¶ 121-129, is included with LRCI’s motion as Exhibit
A.

      The Authority is an independent agency of the Commonwealth, and, like
Lackawanna County, which owns and operates the prison, part of its sovereignty.
See Rhoads v. Lancaster Parking Auth., 520 A.2d 122, 126 (Pa. 1987).
                                           14
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 20 of 28




             2.     LRCI was not Plaintiffs’ employer and Plaintiffs’ were not
                    its employees.

      Under the “Enterprise test” employed in the Third Circuit, In re Enterprise

Rent-A-Car, 683 F.3d 462, 468 (3d Cir. 2012), courts consider a non-exhaustive list

of factors when determining whether “two or more employers exert significant

control over the same employees” such that it can be said “they share or codetermine

those matters governing essential terms and conditions of employment.” Id. These

factors include the alleged joint employer’s: (1) authority to hire and fire employees;

(2) authority to promulgate work rules and assignments and set conditions of

employment; (3) involvement in the day-to-day supervision of employees, including

employee discipline; and (4) control over employee records. Id.

      Under the Operating Agreement, upon which Plaintiffs’ FLSA claim

expressly relies, the Authority (not LRCI) was obligated to “use its best efforts to . .

. (3) provide [LRCI] with the same number of Prisoners from the Lackawanna

County Prison that have historically worked at the Center ….” Exhibit A at 4, ¶ 3.b.

Prisoners provided by the Authority to LRCI were not employed by LRCI and were

not “employees” of LRCI. Id. at 6, ¶ 4.a. The Operating Agreement expressly

distinguished between “prisoners” or “inmates” and “employees” of either the

Authority or LRCI. Id. at 5 ¶ 3.b. & c., 6 ¶ 4.a., 10-11 ¶ 8. The Authority and the

County set Plaintiffs’ pay, not LRCI, as Plaintiffs were not LRCI’s employees. Doc.



                                          15
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 21 of 28




77 at ¶¶ 142-143. LRCI was not Plaintiffs employer and did not jointly employee

Plaintiffs with other co-Defendants.

      Thus, based on the Operating Agreement upon which Plaintiffs rely, and

applying the Enterprise test:

      • LRCI had no authority to hire and fire prisoners supplied by the Authority.

      • LRCI had no authority to promulgate work rules and assignments and set

         conditions of prisoners’ alleged employment.

      • LRCI had no involvement in the day-to-day supervision of prisoners,

         including prisoner discipline.

      • LRCI had no control over prisoners’ records.

      LRCI was not, for these reasons, Plaintiffs’ employer and did not jointly

employee Plaintiffs with other co-Defendants.

             3.    The FLSA claim is time-barred as to Plaintiffs Burrell and
                   Huzzard.

      A statute of limitations defense may be raised in a Rule 12(b)(6) motion when

the time bar is apparent on the face of the complaint. See Robinson v. Johnson, 313

F.3d 128, 135 (3d Cir. 2002).

      The FLSA provides that actions must be commenced within two years except

that a cause of action arising out of a willful violation may be commenced within

three years after the cause of action accrued. 29 U.S.C. § 255; Stone v. Troy Constr.,

LLC, 935 F.3d 141, 148 (3d Cir. 2019). The determination of when an action
                                          16
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 22 of 28




“commenced” for the purposes of the FLSA is determined by Section 7 of the Act,

29 U.S.C. § 256. Pertinent here, the Third Circuit has explained that an FLSA

collective action is not “commenced” for an individual claimant until he files both

this complaint and a separate written consent. Stone, 935 F.3d at 152.

      Here, the alleged FLSA violations occurred with respect to Plaintiffs’ Burrell

and Huzzard in 2014 and 2013, respectively. Doc. 77 at ¶¶ 33-36, 62. Plaintiffs’

FLSA collective action was not commenced, however, until December 6, 2019,

when Plaintiffs’ filed their second amended complaint containing the FLSA

collective action and their respective written consents. Doc. 77 at ¶¶ 53, 79, 96, 107-

120, 213-227. 2 Consequently, the FLSA collective action was, regardless of whether

the two- or three-year limitations period applies, not timely commenced as to

Plaintiffs Burrell and Huzzard. See 29 U.S.C. § 256.

      Count III, for these reasons, fails to state a claim for which relief can be

granted as to LRCI and should be dismissed.

      D.     Count VI Against LRCI Should Be Dismissed.

      Plaintiffs’ RICO claim against LRCI must be dismissed for failure to properly

allege essential elements of their claim against LRCI. To state a RICO claim under

18 U.S.C. § 1962(c), with respect to each defendant, a plaintiff must allege: 1)


2
      Plaintiffs’ written consents, while referenced in the second amended
complaint, were not attached to it. Doc. 77. The written consents are, however, of
record. Doc 75-1.
                                          17
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 23 of 28




conduct; 2) of an enterprise; 3) through a pattern; 4) of racketeering activity. See

Camiolo v. State Farm Fire & Cas. Co., 334 F.3d 345, 364 (3d Cir. 2003). Plaintiffs

have failed to properly allege both “conduct” and “racketeering activity” by LRCI.

That is, Plaintiffs have failed to properly allege that LRCI “participated in the

‘operation or management’ of an enterprise’s affairs . . . ‘through a pattern of

racketeering activity.’” See In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 372

(3d Cir. 2010).

             1.    Plaintiffs have not alleged racketeering activity.

      Plaintiffs allege a pattern of racketeering activity through forced labor in

violation of the TVPA. Doc. 77 at ¶ 240. For the reasons above, Plaintiffs cannot

assert a viable forced labor claim under 18 U.S.C. § 1589 (Count I) against LRCI.

For that reason, Plaintiffs’ racketeering claim, which is predicated on alleged forced

labor, should be dismissed as to LRCI.

             2.    Plaintiffs have not alleged that LRCI engaged in
                   racketeering activity.

      In order to properly allege that a particular defendant “conducted” the affairs

of an enterprise in violation of RICO, a plaintiff must allege that the particular

defendant engaged in the predicate acts of racketeering activity. See In re Ins.

Brokerage Antitrust Litig., 618 F.3d at 372 & n.69. Plaintiffs’ complaint, with

respect to LRCI, does not satisfy this requirement, even if Plaintiffs have properly

alleged a TVPA claim against others (they have not for the reasons above). This is
                                         18
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 24 of 28




because Plaintiffs have not alleged that LRCI violated the TVPA. Rather, attempting

to allege the requisite “conduct,” Plaintiffs have alleged: “LRCI [and DeNaples] . .

. participate in the conduct of the Enterprise’s affairs by operating the Center through

the use of labor performed by prisoners, including Debtors.” Doc. 77 at ¶ 191. This

allegation, taken as true, is insufficient to even suggest an inference that LRCI

engaged in the predicate acts of racketeering activity. Fatal to the claim, there is no

suggestion, much less a basis for properly inferring, that LRCI participated in, or

even knew of, the alleged actions and decisions by others, such as prison staff, to

condition participation in work release programs on working at the Center.

      Count VI, for these reasons, should be dismissed as to LRCI.

      E.     Count IV Against LRCI Should Be Dismissed.

      Count IV of Plaintiffs’ second amended complaint asserts a claim under the

Pennsylvania Minimum Wage Act (“PMWA”), alleging that LRCI (and other

Defendants) failed to pay Plaintiffs the minimum wages required under the PMWA.

Doc. 77 at ¶¶ 228-232.

      Similar to the FLSA guidelines, the PMWA states that “[e]very employer

shall pay to each of his or her employes” not less than the minimum wage established

by the PMWA. 43 P.S. § 333.104(a)(8). An “employe” is defined as “any individual

employed by an employer,” 43 P.S. § 333.103(h); and “employer” is defined as “any

individual, partnership, association, corporation, business trust, or any person or


                                          19
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 25 of 28




group of persons acting, directly or indirectly, in the interest of an employer in

relation to any employe.” 43 P.S. § 333.103(g).

      “Because the PMWA substantially parallels the FLSA, federal courts are

directed to interpretation of the FLSA when analyzing claims under the PMWA.”

Sicklesmith v. Hershey Entm’t & Resorts Co., 2020 U.S. Dist. LEXIS 32042, at *3

(M.D. Pa. Feb. 25, 2020).

      Therefore, consistent with LRCI’s analysis of the FLSA claim, Plaintiffs have

not sufficiently alleged that LRCI failed to pay them minimum wage under the

PMWA.

      Count IV, accordingly, fails to state a claim for which relief can be granted as

to LRCI and should be dismissed.

      F.     Count V Against LRCI Should Be Dismissed.

      Plaintiffs allege in Count V that LRCI violated the Pennsylvania Wage

Payment and Collection Law (“WPCL”), 43 P.S. §§ 260.1 et seq. See Doc. 77 at ¶¶

233-237.

      Under the WPCL, employees may sue to recover “unpaid wages and

liquidated damages” from employers. 43 P.S. § 260.9a(b). However, “a prerequisite

for relief under the WPCL is a contract between employee and employer that sets

forth their agreement on wages to be paid. . . . Relief under the WPCL is implausible

without the existence of a contract.” Razak v. Uber Techs., Inc., 2016 U.S. Dist.


                                         20
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 26 of 28




LEXIS 139668, at *27 (E.D. Pa. Oct. 7, 2016). In other words, the WPCL “provides

employees with a statutory remedy to recover wages and other benefits that are

contractually due to them.” Oberneder v. Link Computer Corp., 696 A.2d 148 (Pa.

1997).

      Here, there is no allegation of a contractual right for Plaintiffs to receive wages

and, accordingly, their WPCL claim against LRCI must fail.

      G.     Count VII Against LRCI Should Be Dismissed.

      The remaining count brought by Plaintiffs against LRCI is a state law claim

for alleged unjust enrichment (Count VII). See Doc. 77 at ¶¶ 244-246.

      “Unjust enrichment is the retention of a benefit conferred by another, without

offering compensation, in circumstances where compensation is reasonably

expected, and for which the beneficiary must make restitution.” Roethlein v.

Portnoff Law Assocs., Ltd., 81 A.3d 816, 825 n.8 (Pa. 2013). “An action based on

unjust enrichment is an action which sounds in quasi-contract or contract implied in

law.” Id. Moreover, “[w]hen benefits are improperly conferred upon a corporate

entity, its officers are typically liable only if it can be shown that the officer in

question actually participated in the misconduct.” USTAAD Systems, Inc. v. iCAP

International Corp., 2010 U.S. Dist. LEXIS 71607, at *15 (M.D. Pa. July 6, 2010).

      Here, Plaintiffs have failed to allege any facts sufficient to support a claim of

unjust enrichment against LRCI. Plaintiffs do not allege any facts that would support


                                          21
     Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 27 of 28




an allegation or inference that LRCI participated in the alleged misconduct – or any

conduct – that resulted in the purported “unjust” enrichment. Moreover, Plaintiffs

have not properly alleged they conferred a benefit on LRCI (as opposed to others),

that LRCI appreciated such benefit, or that LRCI accepted or retained such benefit

(under such circumstances that it would be inequitable for LRCI to retain such

benefit without payment of value, or otherwise). Doc. 77 at ¶¶ 18-201.

V.      CONCLUSION

        For these reasons, Plaintiffs’ second amended complaint be dismissed as to

LRCI.

                                      Respectfully submitted,

        March 31, 2020                s/Christopher R. Nestor
                                      David R. Overstreet
                                      PA 68950
                                      OVERSTREET & NESTOR, LLC
                                      461 Cochran Road, Box 237
                                      Pittsburgh, PA 15228
                                      (717) 645-1861
                                      david.overstreet@palawgroup.com

Jeffrey Belardi                       Christopher R. Nestor
PA 71826                              PA 82400
BELARDI LAW OFFICES                   OVERSTREET & NESTOR, LLC
The TekRidge Center                   1425 Crooked Hill Road #62066
50 Alberigi Drive, Suite 114          Harrisburg, PA 17106-2066
Jessup, PA 18434                      (717) 350-5939
(570) 342-4555                        christopher.nestor@palawgroup.com
jeff@belardilaw.com

Attorneys for Defendants Lackawanna Recycling Center, Inc., Louis DeNaples and
Dominick DeNaples
                                        22
    Case 3:14-cv-01891-RDM-JFS Document 105 Filed 03/31/20 Page 28 of 28




                      CERTIFICATE OF COMPLIANCE

      I hereby certify that this Brief contains less than 5,000 words as calculated by

the word count feature on the word processing program used to prepare this Brief

and, therefore, complies with M.D. Local Rule 7.8.

                                              s/Christopher R. Nestor
                                              Christopher R. Nestor



                          CERTIFICATE OF SERVICE

      I certify that, on March 31, 2020, I filed the foregoing BRIEF IN SUPPORT

OF MOTION TO DISMISS with the Court’s ECF system such that counsel of record

for all parties should receive service automatically.

                                              s/Christopher R. Nestor
                                              Christopher R. Nestor
